Citation Nr: 1544554	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral uveitis and associated glaucoma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1976.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been returned to the RO in Atlanta, Georgia.

In the August 2009 rating decision, the RO denied an evaluation in excess of 10 percent for bilateral uveitis with normal visual acuity.  The Board notes that the RO also adjudicated whether the Veteran's diagnosed glaucoma was related to his service-connected bilateral uveitis based on the findings of the June 2009 VA examination.  The RO found that there was no relationship between the Veteran's service-connected bilateral uveitis and his glaucoma.  In a September 2015 statement, the Veteran indicated that he was seeking service connection for his glaucoma as secondary to his service-connected bilateral uveitis.  As discussed in detail below, the Board finds that the evidence demonstrates that the Veteran's glaucoma is related to his service-connected bilateral uveitis, and thus, has recharacterized the issue on appeal as reflected on the title page.  

In the Veteran's August 2013 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran failed to report for the November 2014 scheduled hearing.  In a September 2015 appellate brief presentation, the Veteran did not indicate that he had good cause for missing his hearing or wished to reschedule his hearing.  Therefore, the Board finds that the Veteran no longer wishes to attend a hearing.  

The issue of entitlement to a separate evaluation in excess of the 10 percent for glaucoma assigned herein is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected bilateral uveitis is manifested by corrected central visual acuity of 20/20 in the right eye and 20/30 in the left eye. 

2.  The Veteran's evaluation for bilateral uveitis, which has not recurred since 1976, has been in effect for more than 20 years, and thus, cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.

3.  The evidence demonstrates that the Veteran's open-angle glaucoma is related to his service-connected bilateral uveitis and requires continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral uveitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6000 (2015).

2.  The criteria for a separate 10 percent evaluation for open-angle glaucoma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Codes 6012, 6013 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements for the Veteran's increased evaluation claim have been satisfied in an April 2009 letter.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in June 2009.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.


II. Higher Evaluation Claim

The Veteran is seeking a higher evaluation for his service-connected bilateral uveitis and associated glaucoma, because he asserts that his condition has worsened as he is almost blind in his left eye.  See September 2009 Notice of Disagreement and August 2013 VA Form 9.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's bilateral uveitis has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.79, Diagnostic Code 6000, effective February 25, 1976.  This rating, which has been effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  38 C.F.R. § 3.951(b) (2015).  

Under the criteria for evaluating diseases of the eye, Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 

Generally, rating based on visual acuity is based on the best corrected distant vision.  38 C.F.R. § 4.76(b) (2015).

Under the General Rating Formula for Diagnostic Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2015).

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. §§ 4.75, 4.76(b) (2015).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.

Diagnostic Code 6012 indicates that angle-closure glaucoma is evaluated based on either visual impairment due to angle-closure glaucoma or incapacitating episodes.  A 10 percent minimum evaluation is assigned if continuous medication is required.  A 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 6013 indicates that open-angle glaucoma is evaluated based on visual impairment due to open-glaucoma.  A 10 percent minimum evaluation is assigned if continuous medication is required.  

A March 2009 VA treatment record documents that the Veteran complained of symptoms of itching eyes for the past week bilaterally and blurry vision for the past five months.  Following an objective evaluation, the VA treating optometrist diagnosed the Veteran with open angle glaucoma with a likely left eye uveitis component, a history of left eye uveitis and resolving retinal hemorrhages temporal to macula with few small collaterals.  

In June 2009, the Veteran was afforded a VA eye examination.  The Veteran reported having symptoms of blurry vision and burning in his left eye.  The VA examiner noted that he had not been treated for a recurrence of uveitis since he was diagnosed in 1976.  He had also not had an eye examination for many years.  The VA examiner noted that at his recent examination, he was found to have intraocular pressures of 26 in the right eye and 36 in the left eye with significant optic nerve cupping in the left eye greater than the right eye.  He was also found to have significant visual field loss in the left eye.  No incapacitating episodes due to eye disease were found.  

Upon objective evaluation, the June 2009 VA examiner found corrected distant vision was 20/20 in the right eye and 20/30 in the left eye.  No visual defect was found.  His tonometry eye pressure was 20 in the right eye and 29 in the left eye.  The VA examiner diagnosed the Veteran with a history of one episode of uveitis in the left eye, narrow angle/angle closure glaucoma in the left eye greater than the right eye, which was uncontrolled with current medications, mid-peripheral retinal hemorrhages in the left eye and bilateral trace nuclear sclerosis cataracts.  Based on a review of the Veteran's medical records, review of medical literature and her clinical experience, the VA examiner found that the Veteran's left eye mid-peripheral retinal hemorrhages in the left eye and bilateral trace nuclear sclerosis cataracts were not caused by or a result of his history of uveitis.  With regard to the Veteran's diagnosed glaucoma, the VA examiner could not resolve without resorting to speculation as to whether it was secondary to the Veteran's history of uveitis.  The VA examiner explained that uveitis can cause uveitic glaucoma, but the Veteran had only one episode of uveitis in 1976 with no recurrences since that time.  In addition, the VA examiner found that the Veteran did not have characteristic signs of uveitic glaucoma.  

Based on a careful review the all of the evidence, the Board finds that the Veteran's service-connected bilateral uveitis does not warrant an evaluation in excess of 10 percent.  The evidence demonstrates that the Veteran's corrected visual acuity was normal in his right eye and at best 20/30 in the left eye.  In addition, there were no incapacitating episodes due to eye disease found.  Finally, the evidence shows that the Veteran has not had a recurrence of his uveitis since it was initially diagnosed in 1976.  As discussed above, the Veteran's current 10 percent evaluation is a protected rating and cannot be reduced, except by a showing of fraud on the Veteran's part, which is not present in this case.  Therefore, the Board concludes that the Veteran's service-connected bilateral uveitis is no more than 10 percent disabling.  

However, the Board finds that the evidence demonstrates that the Veteran warrants a separate 10 percent evaluation for open angle glaucoma as it has been shown to be a component of his service-connected bilateral uveitis.  The March 2009 VA treating optometrist found, upon objective evaluation, that the Veteran's open angle glaucoma had a likely component of left eye uveitis.  Furthermore, the June 2009 VA examiner found that glaucoma could be caused by uveitis, but was unable to opine as to the etiology of the Veteran's glaucoma without resorting to speculation.  Although the June 2009 VA examiner explained why he was unable to provide an etiological opinion, the Board finds that the March 2009 VA treating optometrist's opinion is more persuasive.  The March 2009 VA treating optometrist noted the Veteran's prior uveitis history and found that his current glaucoma had a relationship to his uveitis.  The Board finds that the evidence shows that the Veteran's glaucoma is associated with his bilateral uveitis.  As the June 2009 VA examiner found that the Veteran's open angle glaucoma required continuous medication, a 10 percent evaluation is warranted.  

Whether the Veteran may be entitled to higher evaluation for his glaucoma is discussed further below.  

The Board has considered whether the Veteran's bilateral uveitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral uveitis is currently non-recurring with normal visual acuity and no incapacitating episodes.  The rating schedule takes into account visual and non-visual impairment, including loss of visual acuity, visual field and muscle function, and any related disfigurement caused by such impairment.  As the Veteran's current symptomatology is considered by the rating criteria to be noncompensable, the Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral uveitis is denied.

Entitlement to a separate 10 percent evaluation for glaucoma is granted.  


REMAND

As discussed above, the Board finds that the Veteran is entitled to a separate 10 percent evaluation for his glaucoma.  However, the Board assigned the evaluation based on the available evidence in the record.  The Veteran has not had a VA eye examination since June 8, 2009.  In addition, the record does not include treatment records since July 2010.  Additional evidence may show that the Veteran's glaucoma warrants a higher evaluation.  As such, the Board requests that, on remand, the AOJ afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected glaucoma.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his service-connected glaucoma, since July 2010, that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After the above development has been completed, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected glaucoma.  

The claims file, including a copy of this REMAND, should be made available to the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should adjudicate the increased evaluation claim for the Veteran's glaucoma.  If the benefits sought on appeal are denied the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


